Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 25-27 and 29-34 are rejected.
Claim 28 is objected.
Claims 1-24 and 43 are canceled.
Claims 35-42 and 44-54 are Allowable.

Remarks

Applicant’s arguments, filed (12/30/2020), with respect to pending claims 25-42 and 44-54 have been fully considered.

Drawings
The objection to the Figure 2 of the drawings on Page 2 is withdrawn, based on the changes introduced by amendment of (12/30/2020). 




35 USC § 112 Rejections

Based on the changes introduced by amendment of (12/30/2020), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claim 28 withdrawn.

The Applicant submits that claim 25 is amended to recite similar features of allowed claim 35.
 The Examiner respectfully point to the Claim 35, where recites specific limitation, such as “extracting a current from the second part and injecting that current into the first part at at least one frequency and performing a characteristic diagnostic test on at least the first part.”, which is different from the claim 25. 
Therefore, the claim 35 is rejected, please see details below.

Examiner notes:

1.    Ohmic connection understood to be an electrical conductor.
2.    The running current (l)bat through the battery effectively inject current in first electrode and extract current from another electrode.
3.    The first and second part of the battery corresponds to the different cell monitoring units.
4.    The drawings for the prior arts Fink (DEI 02013218081) and Wagner
(DEI 02014207481): please find in not translated version prior arts of Fink and Wagner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 25-27, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (DEI 02013218081) in view of Wagner (DE102014207481).

Regarding claim 25, Fink disclose a characteristic diagnosing device (monitoring apparatus 230, see Figures 4, 5 and 6, and para [0076]-0078], where monitoring device 230 of the battery module device 221 and further: the battery model 507 receives current readings from different physical quantities relating to the battery 20...
a present battery cell current l.sub.Batt, a battery cell temperature T.sub.Batt and a battery cell internal pressure P.sub.Batt... the information can contain stored values with the temporal profile of a charging current l(t) which enter the battery model 509 as further parameter),
   high voltage battery (para [0002], where In electric vehicles, 100 battery cells or more are frequently connected in series, so that battery voltages of up to 450 V can result) or an automotive battery separable in a first (Figs. 7-19, #21 (battery cells), #233(monitoring units), para [0120], where battery cell monitoring device 231 of the battery module device 221 ... an associated battery cell monitoring unit (battery cell monitoring electronics) 233 which is connected to each of the battery cell poles of 

  power processing (Fig. 6, # 291 and 292 (power semiconductors switches), para [0085], where battery module monitoring unit 235...comprises a control device (drive circuit) for controlling the three power semiconductors 291,292, 321; para [0081], and [0082]; para [0041], where two power semiconductors, which are directly connected to the negative or the positive battery module pole, of the second voltage adjustment device are provided for conducting an external current flowing between the battery module terminals) means configured to extract a current from the first part and to inject that current into the second part at least one frequency or to extract a current from the second part and inject that current into the first part at at least one frequency 

The examiner is asserting that in order to operate in the impedance spectrum mode of the battery, the battery module current Ibatt (AC) inherently is simultaneously both
injected and extracted which direction current is flowing from the of the terminals connectors of the battery because of Kirchhoff law); and

    means for performing a characteristic diagnostic test on at least the second part or performing a characteristic diagnostic test on at least the first part (impedance spectroscopy, see para [0102], where to carry out impedance spectroscopy, a sinusoidal current profile is expediently predefined as a setpoint value specification for the battery module current by means of the at least one power semiconductor which is operated in the active region... FIGS. 4 to 19, the amplitude of the course of the battery 

Fink does not disclose connectors for connecting the characteristic diagnosing device to the Ohmic connections.

Wagner disclose connectors for connecting the characteristic diagnosing device to the Ohmic connections (Pages 3 line 23 through page 4, line 14, where battering cells being monitoring by a battery management system and each of the battery cells having a service line /Ohmic connection/...each of the service lines is provided with a high-ohmic resistor which ensures the contact safety of the service lines. The high-ohmic resistances used in the service lines are resistances. The service lines from the individual battery cells are preferably led out of the battery pack on one side and led to a service plug. All service lines to the battery cells of the battery pack are therefore
connected to the service plug and further on Page 6, lines 4-10, where the individual battery cells of the battery pack remain connected to the battery management system or a module controller (Fig. 3, #32)/diagnostic device/ that is part of a battery control unit (BCU) via monitoring lines); Figures 1 and 3, Page 7, lines 5-12, where first side of the battery pack 14 individual monitoring lines 40 run from each of the battery cells 10 installed within the battery pack 14 to schematically indicated components, such as a module controller 32. The module controller 32 in turn is connected to a battery 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the connectors for connecting the characteristic diagnosing device to the Ohmic connections, as taught by Wagner in the Fink battery device in order to provide the measurements with no distortion.

Regarding claim 26, Fink disclose the characteristic diagnosing device according to claim 25, wherein the means for performing a characteristic diagnostic test is an impedance spectroscopy device (para [089] and [0090], where perform impedance spectroscopy, a sinusoidal current profile...complex internal resistance of the battery cell 21 over the frequency can be determined and/or recorded from the amplitude of the profile of the battery cell current, the phase shift and the amplitude of the voltage response of the battery cell 21).

Regarding claim 27, Fink disclose the characteristic diagnosing device according to claim 25, wherein the power processing means is selected from:
      a power processor configured to provide current at a plurality of frequencies (Claim 1, where the battery module (27) can be subjected to measurement currents for carrying out impedance spectroscopy, which measurement currents comprise alternating currents with different frequencies); (para [0020], and [0021], where In order to record the impedance spectrum of the battery cell, the battery cell is excited via its 

Regarding Claim 30, Fink disclose the characteristic diagnosing device according to claim 25, further comprising a supervisory controller (Figures 6-19, where monitoring unit 235) configured to control the power processing means (para [0085], where battery module monitoring unit 235...comprises a control device (drive circuit) for controlling the three power semiconductors 291,292, 321).

Regarding Claim 31, Fink disclose the characteristic diagnosing device according to claim 30, wherein the supervisory controller (Figures 6-19, where monitoring unit 235) is configured to control the current (para [0038], where monitoring devices also comprises a control circuit which is designed...control circuit for controlling a current flowing through the battery module);(para [0085] and [0100], where current regulation can be implemented by means of the at least one power semiconductor; form para 

When a circuit of the battery forms a closed loop, the controlled current is injected into the (+) terminal of the battery cell through the load and extracted from the (-) terminal of the battery cell (current flow from the + to the minus - direction) and the battery cells connected in series (Figures 7-19, Abstract: a plurality of battery cells connected in series), then the current flowing through a cells battery connected in series do not change or decrease and therefore the current flowing through the first part (first cell 21 associated with monitoring unit 233) and second part (second cell associated with monitoring unit) will be identical (same) for the sign.
Also, based on the Kirchhoff's first rule, where states that the sum of the currents coming into a junction equals the sum of the currents going out of a junction.

    PNG
    media_image1.png
    51
    96
    media_image1.png
    Greyscale
.

Regarding Claim 32, Fink disclose the characteristic diagnosing device according to claim 25, further comprising meters to measure a voltage and current imposed on the first and second parts and/or wherein the means for performing a 

Regarding Claim 34, Fink disclose a method of using the device according to claim 25, comprising diagnostic testing (para [0021], where battery module device having a battery module...and having monitoring device for monitoring the battery modules state) of a hybrid vehicle or an electric vehicle (para [002]-[004], where designate batteries for use in hybrid and electric vehicles as traction batteries, since these batteries are used for supplying electric drives. In order to achieve the power and energy data required in hybrid and electric vehicles, individual battery cells are connected in series and partially additionally in parallel in the traction battery used).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fink
(DEI 02013218081) in view of Wagner (DEI 02014207481), as applied to the claim 25
and further in view of Clegg (Pat.6765388).

Regarding claim 29, the combined system applied above disclose the characteristic diagnosing device according to claim 25, but does not disclose a filter attached or coupled to the power processing means to reduce or suppress harmonics or subharmonics, of the kind able to disturb the characteristic diagnostic test.

Clegg disclose a filter attached or coupled to the power processing means (Fig. 2, col.

4, lines 23-25, where apparatus for measuring the impedance of cells or groups of cells in a battery, from the fig. 2 comprising the filter 16 connect to the # 15, 17, 18 ,
20(power processing)) to reduce or suppress harmonics or subharmonics (Claim 9, where the step of filtering includes isolating a band of frequencies including those frequencies which include at least one harmonic frequency of an a.c. main frequency). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the filter, as taught by Clegg in the combined system applied above in order to reduce unwanted spectrometric test.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (DEI 02013218081) in view of Wagner (DEI 02014207481), as applied to the claim
25 and further in view of Bosch (U.S. Pub.2011 /0286137).

Regarding Claim 33, Fink disclose the characteristic diagnosing device according to claim 25, but does not disclose comprising a test plug, for insertion in an intermediate or mid-position of the energy storage device (Fig. 4, # 160, where service disconnect plug 160) or high voltage battery or automotive battery and for providing Ohmic connections to poles of the first and second parts.

Bosch disclose a test plug, for insertion in an intermediate or mid-position of the energy storage device or high voltage battery or automotive battery (Fig. 1, # 9, para [0020], where surface plug 9, para [0037], upper half-battery 1 ...cells of the lower half-battery 2) and for providing Ohmic connections to poles of the first and second parts (Fig. 1, # 9, positive pole 4 and negative pole 8, para [0039], where the upper half-battery 1 is performed analogously, with the roles of the charging and disconnecting devices 3; 7,12 of the jumper devices 10, 11 and of the two half-batteries 1; 2 transposed. After that, at the positive pole 4 and negative pole 8 of the traction battery. The poles 4 and 8 connected to the different parts of the battery (1; 2) also Ohmicly connected to the test plug 9 see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to inserting a test plug, as taught by Bosch in the combined system applied above in order to increase safety use of maintains/diagnostics battery.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering the Claim 28 with respect to the Prior Art:
Regarding Claim 28, the closest prior ort of the record does not disclose or render obvious:


Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 35, Fink disclose a method of operating a computer based characteristic diagnosing device on an energy storage device, high voltage battery or automotive battery(monitoring apparatus 230, see Figures 4, 5 and 6, and para [0076]-0078], where monitoring device 230 of the battery module device 221) separable in a first (first battery cell 21 in Fig. 6, para [0079], from the Fig. 6, the positive battery terminal 224 is connectable to the battery 20/first part/, para [0082], where the power semiconductor 291 of the half bridge 290 is directly connected to the positive battery module pole 222 at a first terminal) and a second part(second battery cell 21 in Fig. 6, from the Fig. 6, the negative battery terminal 223 is connectable to the battery 20/second part/, para [0082], where the half bridge 290 is directly connected to the negative battery module pole 223 at a second terminal of the half bridge), the first and second parts being in series or in parallel(battery module 27 can in principle be
connected in series and /or in parallel Fig. 6, para [0079]), with Ohmic connections to poles of the first and second parts(Fig. 6, poles 222, 223, para [0106], where 

Fink disclose (para [0020], and [0021], where In order to record the impedance spectrum of the battery cell, the battery cell is excited via its contacts (battery cell poles) with a sinusoidal signal of variable frequency and the complex impedance of the battery cell is determined as a function of the frequency by measuring current and voltage... During the impedance spectroscopy mode, the battery module can be subjected to measurement currents comprising alternating currents with different frequencies in order to carry out impedance spectroscopy of the battery module), also see (para [0077] and [0078], wherein particular, a present battery cell current l.sub.Batt, applied to said battery cells, which measurement current is the same as the present battery cell current l.sub.Batt...the battery model 507 and the state identified therefrom are continuously checked on the basis of present measured values).
The examiner is asserting that in order to operate in the impedance spectrum mode of the battery, the battery module current ibatt (AC) inherently is simultaneously both injected and extracted which direction current is flowing from the of the terminals connectors of the battery because of Kirchhoff law).

Wagner disclose connecting the characteristic diagnosing device to the Ohmic connections (Pages 3 line 23 through page 4, line 14, where battering cells being


The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“extracting a current from the first part and injecting that current into the second part at at least one frequency; and


 Claims 36-44 and 54 are allowed due to their dependency on claim 35.

 Regarding Claim 45:
The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“the power processing means is configured to produce one or more different waveforms on the condition that the maximum frequency of the waveform is or is approximately one tenth of a switching frequency of the dc-dc or dc-ac converter.”
Claims 46-52 are allowed due to their dependency on claim 35.

Regarding Claim 53:
The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“performing a characteristic diagnostic test on at least the second part or extracting a current from the second part and injecting that current into the first part at at least one frequency and performing a characteristic diagnostic test on at least the first part; and
    producing one or more different waveforms on the condition that a maximum frequency of the waveform is or is approximately one tenth of a switching frequency of a dc-dc or dc-ac converter of the characteristic diagnosing device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857